[Cite as Disciplinary Counsel v. Lehmkuhl, 138 Ohio St. 3d 1261, 2014-Ohio-1199.]




                       DISCIPLINARY COUNSEL v. LEHMKUHL.
        [Cite as Disciplinary Counsel v. Lehmkuhl, 138 Ohio St. 3d 1261,
                                   2014-Ohio-1199.]
    (No. 2012-1719—Submitted March 24, 2014—Decided March 27, 2014.)
                              ON ORDER TO SHOW CAUSE
                               ____________________
        {¶ 1} On October 16, 2013, this court publicly reprimanded respondent,
Phillip Douglas Lehmkuhl, and ordered him to pay the costs in the amount of
$658.43, due on or before January 14, 2014. Respondent has not paid those costs
as ordered by the court. On February 25, 2014, this court issued an order to show
cause why respondent should not be found in contempt and suspended for failure
to comply with the court’s order. Respondent did not file a response to the show-
cause order.
        {¶ 2} Upon consideration thereof, it is ordered and adjudged by this
court that respondent, Phillip Douglas Lehmkuhl, Attorney Registration No.
0021246, last known address in Mount Vernon, Ohio, is found in contempt for
failure to comply with the court’s October 16, 2013 order.
        {¶ 3} It is further ordered that respondent is suspended from the practice
of law until respondent pays all costs and accrued interest in full, has applied for
reinstatement, and has been granted reinstatement by this court.
        {¶ 4} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
                              SUPREME COURT OF OHIO




Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
        {¶ 5} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of the instruction related to professional conduct
required by Gov.Bar R. X(3)(B) for each six months, or portion of six months, of
the suspension.
        {¶ 6} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent pays the costs, including any and all
accrued interest, (2) respondent complies with the requirements for reinstatement
set forth in the Supreme Court Rules for the Government of the Bar of Ohio, (3)
respondent complies with the Supreme Court Rules for the Government of the Bar
of Ohio, (4) respondent complies with this and all other orders of the court, and
(5) this court orders respondent reinstated.
        {¶ 7} It is further ordered that respondent shall immediately do the
following:
        {¶ 8} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
        {¶ 9} 2. Regardless of any fees or expenses due respondent, deliver to
all clients being represented in pending matters any papers or other property
pertaining to the client or notify the clients or co-counsel, if any, of a suitable time
and place where the papers or other property may be obtained, calling attention to
any urgency for obtaining such papers or other property;




                                           2
                                  January Term, 2014




        {¶ 10} 3. Refund any part of any fees or expenses paid in advance that
are unearned or not paid and account for any trust money or property in the
possession or control of respondent;
        {¶ 11} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 12} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 13} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of notices required herein, and setting forth the address where the
respondent may receive communications; and
        {¶ 14} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 15} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
        {¶ 16} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.
        {¶ 17} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.




                                             3
                             SUPREME COURT OF OHIO




       {¶ 18} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          4